     Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 1 of 37

                                         EXHIBIT A
                                       EXHIBIT A
                                LIST OF ATTORNEYS/PARTIES

1.     Shaun W. Hodge
       shodge@hodgefirm.com
       THE HODGE LAW FIRM, PLLC
       Old Galveston Square Bldg.
       2211 Strand, Suite 302
       Galveston, Texas 77550
       Telephone: (409) 762-5000
       Facsimile: (409) 763-2300

Attorneys for Plaintiff

2.     Dale M. “Rett” Holidy
       rholidy@germer.com
       James A. Tatem
       jatatem@germer.com
       GERMER PLLC
       America Tower
       2929 Allen Parkway, Suite 2900
       Houston, Texas 77019
       Telephone: (713) 650-1313
       Facsimile: (713) 739-7420

Attorneys for Defendant


                                INDEX OF DOCUMENTS FILED
                                  WITH REMOVAL ACTION

                          JUAN CARDOZO VS. STATE FARM LLOYDS

               (a)        Plaintiff’s Original Petition
               (b)        Domestic Return Receipt for State Farm Insurance Company
               (c)        Plaintiff’s First Amended Petition
               (d)        Defendant State Farm Lloyds’ Original Answer and Jury Demand
               (e)        Docket Sheet
     Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 2 of 37
                                                                                                          9/2612019 2:43 PM

                                          EXHIBIT A
                                                                               Marilyn Burgess - District Clerk Harris. County
                                                                                                    Envelope No. 3 7159411
                             2019-70340 / Court: 190                                                    By: Carolina Salga;:Jo
                                                                                                   Filed: 9/2.6/2019 2 :43 PM

                                      CAUSE NO. _ _ __

     JUAN CARDOZO                                   §
                                                                 TN THE DISTRICT COURT Of
                                                    §
           Plaintiffs,                              §
                                                    §
     v.                                             §
                                                                        HARRIS COUNTY, TEXAS
                                                    §
     STATE FARM INSURANCE                           §
     COMPANY                                        §
                                                    §
           Defendant.                                                      JUDICIAL DISTRICT


                              PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:


          COMES NOW, Juan Cardozo, (hereinafter referred to as "Plaintiff"), and files this

Plaint?ff's Original Petition, complaining of State Farm Insurance Company ("SFIC" or

"Defendant"), and for cause of action, Plaintiff would respectfully show this honorable Court the

following:

                                 DISCOVERY CONTROL PLAN

1.        Plaintiff intends discovery in this case be conducted under the provisions of Texas Rule of

Civil Procedure 190.4 (Level 3), and requests that the Court enter an appropriate scheduling order.

                                              PARTIES

2.        Plaintiff is an individual residing in Hanis County, Texas.

3.        Defendant SFIC is an insurance company engaging in the business of insurance in the State

of Texas. This defendant may be seived with personal process, by a process seiver, by serving its

Attorney for Service, Margie Southard 8900 Amberglen Blvd. Austin, TX 78729.




PLAINTIFF'S ORIGINAL PETITION                                                                Page 1 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 3 of 37

                                          EXHIBIT A

                                   JURISDICTION AND VENUE

 4.      The Court has jurisdiction over this cause of action because the amount in controversy is

 within the jurisdictional limits of tbe Court. Plaintiff is seeking monetary relief over $250,000 but

 not over $500,000, incl uding damages of any kind, penalties, costs, expenses, pre-judgment

interest, and attorneys' fees. Plaintiff reserves the right to amend the petition during or after the

discovery process.

5.       The Court has jurisdiction over Defendant because this Defendant engages in the business

of insurance in the State of Texas, and Plaintiff's causes of action arise out of this Defendant's

business activities in the State of Texas.

6.       Venue is proper in Harri s County, Texas, because the insured property at issue is situated

in this county and the events giving rise to this lawsuit occurred in this county.

                                                FACTS

7.       Plaintiff is the owner of insurance policy 53-BU-M004-2 (hereinafter the "Policy"), which

was issued by Defendant.

8.       Plaintiff owns the insured property, which is specifically located at 140 IO Hunters Cove

Ct, Houston, Texas (hereinafter the "Property").

9.       Defendant sold the Pol icy to Plaintiff, insuring the Property.

10.      On or about August 25-29, 2017, a windstorm caused severe damage to the insured

Property.

11.      Plaintiff submitted a claim to Defendant against the Policy for damages that the Property

sustained as a result of the windstonn. Upon information and belief, Defendant assigned a

numbered claim. The claim number assigned was 531239X93.




PLAINTIFF'S ORIGINAL PETITION                                                             Page 2 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 4 of 37

                                           EXHIBIT A

12.       Plaintiff then asked that Defendant cover the cost of repairs to the Property, pursuant to the

Policy.

13.       Defendant conducted an on-site inspection on or about September 29, 2017, valuing the

damages sustained to the Property at significantly less than Plaintiff's actual costs of repair or

replacement and/or estimated costs of repair or replacement.

14.       To date, Defendant has remitted a total of $3,886.70 to the plaintiffs to compensate for

their Hurricane Harvey Property damages and clean-up costs.

15.       From the onset of this claim, Defendant set about to deny and/or underpay on properly

covered damages. Plaintiff's claim was improperly adjusted due to Defendant's unreasonable

investigation of the claim, as well as under-scoping the damages during its investigation . The

mishandling of Plaintiffs claim has also caused a delay in Plaintiffs ability to fully repair the

Property, which has resulted in additional damages. Defendant wrongfully denied Plaintiffs claim

for repairs of the Property, even though the Policy provided coverage for losses such as those

suffered by Plaintiff.

16.       Despite Plaintiff's continued efforts to cooperate, Defendant continues to delay and/or

deny payment for covered damages to the Property. To date, Plaintiff has yet to receive the full

payment to which they are entitled under the Policy.

                                        CAUSES OF ACTION

17.       Defendant is liable to Plaintiff for intentional breach of contract, as well as intentional

violations of the Texas Insurance Code and Deceptive Trade Practices Act, intentional breach of

the common law duty of good faith and fair dealing, and common law fraud.

                                     BREACH OF CONTRACT

18.       The Policy is a valid, binding, and enforceable contract between Plaintiff and Defendant.




PLAINTIFF'S ORIGINAL PETITION                                                               Pa~c J of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 5 of 37

                                           EXHIBIT A

 19.     Defendant's conduct constitutes a breach of the insurance contract made between

Defendant and Plaintiff.

20.      Defendant's failure and/or refusal, as described above, to pay the adequate compensation

as it is obligated to do under the terms of the Policy in question, and under the laws of the State of

Texas, constitutes a breach of Defendant's insurance contract with P laintiff.

21.      The Defendant's breach proximately caused Plaintiff's injuries and damages.

22.      All conditions precedent required under the Policy have been performed, excused, waived,

or otherwise satisfied by the Plaintiff.

                  NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                        UNFAJR SETTLEMENT PRACTICES

23.      Defendant's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

Settlement Practices. Tex. Ins. Code §54 l .060(a). All violations under this article are made

actionable by Tex. Ins. Code §541 .151.

24.      Defendant's unfair settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance TEX. INS. CODE §541 .060(a)( I)

25.      Defendant's unfair settlement practices, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant's

liability under the Policy was reasonably clear, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. Tex. Ins, Code §541.060(a)(2)(A).

26.      Defendant's unfair settlement practices, as described above, of failing to promptly provide

Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair method




PLAINTIFF'S ORIGINAL P ETITION                                                            Page 4 of IO
   Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 6 of 37

                                        EXHIBIT A

of competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins.

Code §54 l .060(a)(3 ).

27.     Defendant's unfair settlement practices, as described above, of failing within a reasonable

time to affirm or deny coverage of the claim to Plaintiff: or to submit a reservation of rights to

Plaintiff: constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. Tex. Ins. Code §541.060(a)(4).

28.    Defendant's unfair settlement practices, as described above, of refusing to pay Plaintiffs

claim without conducting a reasonable investigation, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance.          Tex. Jns. Code

§54 I.060(a)(7).

29.    Each of the foregoing unfair settlement practices were completed knowingly by the

Defendant, and were a producing cause of Plaintiff's injuries and damages.

                   NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                        THE PROMPT PAYMENT OF CLAIMS

30.    The Claim is a claim under an insurance policy with the Defendant of which Plaintiff gave

proper notice. The Defendant is liable for the Claim. Defendant's conduct constitutes multiple

violations of the Texas Insurance Code, Prompt Payment of Claims. All violations made under

this article are made actionable by Tex. Ins. Code §542.060.

3 1.   Defendant's failure to acknowledge receipt of Plaintiff's claim, commence investigation

of the claim, and/or request from Plaintiff alt items, statements, and forms that it reasonably

believed would be required within the appli cable time constraints,. as described above, constitutes

a non-prompt payment of claims and a violation of Tex. Ins. Code §542.055.




PLAINTIFF'S ORIGINAL PETITION                                                           J>agc S of 10
   Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 7 of 37

                                          EXHIBIT A

32.     Defendant's fai lure to notify Plaintiff, in w1iting, of its acceptance or rejection of the claim

within the applicable time constraints, constitutes a non-prompt payment of the claim. Tex. Ins.

Code §542.056.

33.     Defendant's delay of the payment of Plaintiff's claim following its receipt of all items,

statements, and forms reasonably requested and required, longer than the amount of time provided

for, as described above, constitutes a non-prompt payment of the claim. Tex. Ins. Code §542.058

34.     Each of the foregoing unfair settlement practices were completed knowingly by the

Defendant, and were a producing cause of Plaintiffs injuries and damages.

             BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

35.     The Defendant breached the common law duty of good faith and fair dealing owed to

Plaintiff by denying or delaying payment on the Claim when Defendant knew or should have

known that liability was reasonably clear.

36.     Defendant 's failure, as described above, to adequately and reasonably investigate and

evaluate Plaintiffs claim, although, at that time, Defendant knew or should have known by the

exercise of reasonable diligence that its liability was reasonably clear, constitutes a breach of the

duty of good faith and fair dealing.

37.     Defendant's conduct proximately caused Plaintiffs injuries and damages.

             VIOLATION OF TEXAS DECEPTIVE TRADE PRACTICES ACT

38.     Defendant's conduct violated the Texas Deceptive Trade Practices Act, TEX. BUS. &

COM. CODE § 17.41, et seq. (hereinafter the "DTPA") by engaging in "false, misleading or

deceptive acts and practices."

39.     Plaintiff is a "consumer" in that Plaintiff acquired goods and/or services by purchase, and

the goods and/or services fo1m the basis of this action.




PLAINlll:''F'S ORIGINAL Pl:TITlON                                                            Page 6 of 10
  Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 8 of 37

                                        EXHIBIT A

40.    The Defendant committed numerous violations of the Texas DTPA, insofar as Defendant:

       a)      Represented that goods or services have sponsorship, approval, characteristics,
               ingredients, uses, benefits, or quantities which they do not have;

       b)      Represented that an agreement confers or involves ri ghts, remedies, or obligations
               which it does not have or involve, or which are prohibited by law;

       c)      Failed to disclose information concerning goods or services which was known at
               the time of the transaction when such failure to disclose such infonnation was
               intended to induce the consumer into a transaction into which the consumer would
               not have entered had the information been disclosed;

       d)      Generally engaged in unconscionable courses of action while handling the Claim;
               and/or

       e)      Violated the provisions of the Texas Insurance Code described herein.

41.    The Defendant took advantage of the Plaintiff's lack of knowledge, ability, experience or

capacity to a grossly unfair degree and to the Plaintiffs detriment. The Defendant's acts also

resulted in a gross disparity between the value received and the consideration paid in a transaction

involving the transfer of consideration. As a result of the Defendant's violations of the DTPA,

Plaintiff suffered actual damages. ln addition, the Defendant committed the above acts knowingly

and/or intentionally, entitling Plaintiff to three times Plaintiff's damages for economic relief

                                            DAMAGES

42.    Upon the trial of this case, it shall be shown Plaintiff sustained damages as a result of

Defendant's conduct. Plaintiff respectfully request the Court and jury award the amount of loss

Plaintiff has incurred in the past and will incur in the future. There are certain elements of damages

to be considered separately and individually for the purpose of determining the sum of money that

would fairly and reasonably compensate Plaintiff for injuries, damages, and losses, incurred and

to be incurred. From the date of the occurrence in question until the time of trial of this cause,

Plaintiff seeks every element of damage allowed by Texas law with respect to the causes of action

mentioned above, including but not limited to Plaintiff's actual damages, policy benefits, pre-


PLAINTIFF'S ORIGINAL PETITION                                                             Pilgc 7 of IO
   Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 9 of 37

                                          EXHIBIT A

judgment interest, post-judgment interest, consequential damages, court costs, attorneys' fees,

treble damages, statutory interest, and exemplary damages.

43.     Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiff.

44.     The damages caused by the windstorm have not been properly addressed or repaired in the

months since the storm, causing further damages to the Property, and causing undue hardship and

burden to Plaintiff. These damages are a direct result of Defendant's mishandling of Plaintiffs

claim in violation of the laws set forth above.

45.     For breach of contract, Plaintiff is entitled to regai n the benefit of the bargain, which is the

amount of the claim, together with attorney 's fees and pre-judgment interest.

46.    For noncompliance with the T exas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the policy, mental anguish, court costs, and attorney's fees. For knowing conduct of

the acts described above, Plaintiff asks for three times actual damages. TEX. INS. CODE §541.152.

47.    For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

entitled to the claim amount, as well as eighteen (18) percent interest per annum on the amount of

such claim as damages, together with attorney's fees. TEX. INS. CODE ~542.060.

48.    For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all fonns ofloss resulting from the insurer's breach of duty, such

as additional costs, economic hardship, losses due to nonpayment of the amount the insurer owed,

exemplary damages, and damages for emotional distress.




PLAINTIFF'S ORIGINAL PETITION                                                               Page 8 of 10
  Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 10 of 37

                                         EXHIBIT A

49.      For violations of the Deceptive Trade Practices Act, Plaintiff is entitled to recover actual

damages and up to three times Plaintiff's damages for economic relief, along with attorney's fees,

interest and court costs.

50.      For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff is entitled

to recover a sum for the reasonable and necessary services of Plaintiff's attorney in the preparation

and trial of this action, including any appeals to the Court of Appeals and/or the Supreme Court of

Texas.

51.      Plaintiff is not making any claims for relief under federal law

                                         JURY DEMAND

52.      Plaintiff requests a jury trial, and have tendered any and all requisite fees for such along

with the filing of this Plaim(ff's Original Petition.

                                  REQUEST FOR DISCLOSURE

53.      Pursuant to Rule L94 of the Texas Rules of Civil Procedure, Defendant is requested to

disclose, within fifty (50) days of service of this request, the information described in Rule

194.2(a)-(l).

                                              PRAYER

         WHEREFORE, Plaintiff respectfully requests that final judgment be rendered for the

Plaintiff as follows:

         1) Judgment against Defendant for actual damages in an amount to be determined by the
            JUI)';

         2) Statutory benefits;

         3) Treble damages;

         4) Exemplary and punitive damages;



PLAINTIFt''S ORIGINAL PETITION                                                            Page 9 of 10
  Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 11 of 37

                                       EXHIBIT A

       5) Pre-judgment interest as provided by law;

       6) Post-judgment interest as provided by law;

       7) Attorneys' fees;

       8) Costs of suit;

       9) Such other and further relief to which Plaintiff may be justly entitled.



                                             Respectfully Submitted,


                                                     ,~...,.
                                                    c~·--1               ,,.
                                             By:     /,." I     ··-·7
                                                                   ~ -'$~t.,,,-·<-----------..~
                                                   Shaun W. Hodge
                                                   Texas Bar No. 24052995
                                                   The Hodge Law Firm, PLLC
                                                   Old Galveston Square Building
                                                   2211 Strand, Suite 302
                                                   Galveston, Texas 77550
                                                   Telephone: (409) 762-5000
                                                   Facsimile: (409) 763-2300
                                                   Email : shod_g.c((l)hodgd'irm..cmn

                                             ATTORNEY FOR PLAINTIFFS




PLAINTIFF'S ORIGINAL PETITION                                                                     Page 10 of 10
                                                                  ..........,,,, .• ,,,,,1
                         Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 12 of 37


                  Marilyn Burgess                            EXHIBIT A
          II \llRI, {   Ill 's I \ !>1, I Rll I { I I Ml\

                        P.O. Bo\-Ui51
                                                             Ill lfl/11111111" 11l fI m
              Hill, Io-:-.. fl \ ,, 77210-465 I             7 019 014 •   ••••     5914 5992
...............




                                                            STATE FARM INSURANCE COMPANY
                                                                C/0 MARGIE SOUTHARD
                                                                 8900 AMBERGLEN BLVD
                                                                   AUSTIN TX 78729
ase 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 13 of 3
                                                                     ss
                                                                rg e
                                EXHIBIT A                    u
                                                        lynB
                                                  a r i
                                             fM
                                       e  o
                                  f fic
                            y  O
                        o p
                   l  C
              icia
        o f f
   Un
                                                                   ss
ase 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 14 of 3

                                                              rg e
                              EXHIBIT A                    u
                                                      lynB
                                                a r i
                                           f  M
                                     e  o
                                 ffic
                             y O
                        o  p
                       C
                i  al
          f f ic
        o
   Un
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 15 of 37                           11/5/2019 9:31 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 38225026
                                         EXHIBIT A                                                      By: Tammy Tolman
                                                                                                 Filed: 11/5/2019 9:31 AM

                                     CAUSE NO. 2019-70340

                                                  §
 JUAN CARDOZO                                                  IN THE DISTRICT COURT OF
                                                  §
                                                  §
         Plaintiffs,
                                                  §
                                                  §
 v.                                                                    HARRIS COUNTY, TEXAS
                                                  §
                                                  §
 STATE FARM LLOYDS
                                                  §
                                                  §
         Defendant.                                                190th JUDICIAL DISTRICT


                        PLAINTIFF’S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Juan Cardozo, (hereinafter referred to as “Plaintiff”), and files this

Plaintiff’s First Amended Petition, complaining of State Farm Lloyds (“SFL” or “Defendant”),

and for cause of action, Plaintiff would respectfully show this honorable Court the following:

                                DISCOVERY CONTROL PLAN

1.      Plaintiff intends discovery in this case be conducted under the provisions of Texas Rule of

Civil Procedure 190.4 (Level 3), and requests that the Court enter an appropriate scheduling order.

                                            PARTIES

2.      Plaintiff is an individual residing in Harris County, Texas.

3.      Defendant SFL is an insurance company engaging in the business of insurance in the State

of Texas. Counsel for this defendant has accepted service on its behalf at: Rett Holidy, Principal,

Germer PLLC, America Tower, 2929 Allen Parkway, Suite 2900, Houston, Texas 77019, Ph:

713.830.1213, Fax: 713.739.7420, rholidy@germer.com.




PLAINTIFF’S FIRST AMENDED PETITION                                                          Page 1 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 16 of 37

                                         EXHIBIT A
                                 JURISDICTION AND VENUE

4.      The Court has jurisdiction over this cause of action because the amount in controversy is

within the jurisdictional limits of the Court. Plaintiff is seeking monetary relief over $250,000 but

not over $500,000, including damages of any kind, penalties, costs, expenses, pre-judgment

interest, and attorneys’ fees. Plaintiff reserves the right to amend the petition during or after the

discovery process.

5.      The Court has jurisdiction over Defendant because this Defendant engages in the business

of insurance in the State of Texas, and Plaintiff’s causes of action arise out of this Defendant’s

business activities in the State of Texas.

6.      Venue is proper in Harris County, Texas, because the insured property at issue is situated

in this county and the events giving rise to this lawsuit occurred in this county.

                                              FACTS

7.      Plaintiff is the owner of insurance policy 53-BU-M004-2 (hereinafter the “Policy”), which

was issued by Defendant.

8.      Plaintiff owns the insured property, which is specifically located at 14010 Hunters Cove

Ct, Houston, Texas (hereinafter the “Property”).

9.      Defendant sold the Policy to Plaintiff, insuring the Property.

10.     On or about August 25-29, 2017, a windstorm caused severe damage to the insured

Property.

11.     Plaintiff submitted a claim to Defendant against the Policy for damages that the Property

sustained as a result of the windstorm. Upon information and belief, Defendant assigned a

numbered claim. The claim number assigned was 531239X93.




PLAINTIFF’S FIRST AMENDED PETITION                                                       Page 2 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 17 of 37

                                           EXHIBIT A
12.       Plaintiff then asked that Defendant cover the cost of repairs to the Property, pursuant to the

Policy.

13.       Defendant conducted an on-site inspection on or about September 29, 2017, valuing the

damages sustained to the Property at significantly less than Plaintiff’s actual costs of repair or

replacement and/or estimated costs of repair or replacement.

14.       To date, Defendant has remitted a total of $3,886.70 to the plaintiffs to compensate for

their Hurricane Harvey Property damages and clean-up costs.

15.       From the onset of this claim, Defendant set about to deny and/or underpay on properly

covered damages. Plaintiff’s claim was improperly adjusted due to Defendant’s unreasonable

investigation of the claim, as well as under-scoping the damages during its investigation. The

mishandling of Plaintiff’s claim has also caused a delay in Plaintiff’s ability to fully repair the

Property, which has resulted in additional damages. Defendant wrongfully denied Plaintiff’s claim

for repairs of the Property, even though the Policy provided coverage for losses such as those

suffered by Plaintiff.

16.       Despite Plaintiff’s continued efforts to cooperate, Defendant continues to delay and/or

deny payment for covered damages to the Property. To date, Plaintiff has yet to receive the full

payment to which they are entitled under the Policy.

                                        CAUSES OF ACTION

17.       Defendant is liable to Plaintiff for intentional breach of contract, as well as intentional

violations of the Texas Insurance Code and Deceptive Trade Practices Act, intentional breach of

the common law duty of good faith and fair dealing, and common law fraud.

                                     BREACH OF CONTRACT

18.       The Policy is a valid, binding, and enforceable contract between Plaintiff and Defendant.




PLAINTIFF’S FIRST AMENDED PETITION                                                          Page 3 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 18 of 37

                                           EXHIBIT A
19.     Defendant’s conduct constitutes a breach of the insurance contract made between

Defendant and Plaintiff.

20.     Defendant’s failure and/or refusal, as described above, to pay the adequate compensation

as it is obligated to do under the terms of the Policy in question, and under the laws of the State of

Texas, constitutes a breach of Defendant’s insurance contract with Plaintiff.

21.     The Defendant’s breach proximately caused Plaintiff’s injuries and damages.

22.     All conditions precedent required under the Policy have been performed, excused, waived,

or otherwise satisfied by the Plaintiff.

                 NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                       UNFAIR SETTLEMENT PRACTICES

23.     Defendant’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

Settlement Practices. Tex. Ins. Code §541.060(a). All violations under this article are made

actionable by Tex. Ins. Code §541.151.

24.     Defendant’s unfair settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

25.     Defendant’s unfair settlement practices, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant’s

liability under the Policy was reasonably clear, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code §541.060(a)(2)(A).

26.     Defendant’s unfair settlement practices, as described above, of failing to promptly provide

Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair method




PLAINTIFF’S FIRST AMENDED PETITION                                                        Page 4 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 19 of 37

                                        EXHIBIT A
of competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins.

Code §541.060(a)(3).

27.     Defendant’s unfair settlement practices, as described above, of failing within a reasonable

time to affirm or deny coverage of the claim to Plaintiff, or to submit a reservation of rights to

Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. Tex. Ins. Code §541.060(a)(4).

28.     Defendant’s unfair settlement practices, as described above, of refusing to pay Plaintiff’s

claim without conducting a reasonable investigation, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance.         Tex. Ins. Code

§541.060(a)(7).

29.     Each of the foregoing unfair settlement practices were completed knowingly by the

Defendant, and were a producing cause of Plaintiff’s injuries and damages.

                  NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                       THE PROMPT PAYMENT OF CLAIMS

30.     The Claim is a claim under an insurance policy with the Defendant of which Plaintiff gave

proper notice. The Defendant is liable for the Claim. Defendant’s conduct constitutes multiple

violations of the Texas Insurance Code, Prompt Payment of Claims. All violations made under

this article are made actionable by Tex. Ins. Code §542.060.

31.     Defendant’s failure to acknowledge receipt of Plaintiff’s claim, commence investigation

of the claim, and/or request from Plaintiff all items, statements, and forms that it reasonably

believed would be required within the applicable time constraints, as described above, constitutes

a non-prompt payment of claims and a violation of Tex. Ins. Code §542.055.




PLAINTIFF’S FIRST AMENDED PETITION                                                      Page 5 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 20 of 37

                                          EXHIBIT A
32.     Defendant’s failure to notify Plaintiff, in writing, of its acceptance or rejection of the claim

within the applicable time constraints, constitutes a non-prompt payment of the claim. Tex. Ins.

Code §542.056.

33.     Defendant’s delay of the payment of Plaintiff’s claim following its receipt of all items,

statements, and forms reasonably requested and required, longer than the amount of time provided

for, as described above, constitutes a non-prompt payment of the claim. Tex. Ins. Code §542.058.

34.     Each of the foregoing unfair settlement practices were completed knowingly by the

Defendant, and were a producing cause of Plaintiff’s injuries and damages.

            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

35.     The Defendant breached the common law duty of good faith and fair dealing owed to

Plaintiff by denying or delaying payment on the Claim when Defendant knew or should have

known that liability was reasonably clear.

36.     Defendant’s failure, as described above, to adequately and reasonably investigate and

evaluate Plaintiff’s claim, although, at that time, Defendant knew or should have known by the

exercise of reasonable diligence that its liability was reasonably clear, constitutes a breach of the

duty of good faith and fair dealing.

37.     Defendant’s conduct proximately caused Plaintiff’s injuries and damages.

            VIOLATION OF TEXAS DECEPTIVE TRADE PRACTICES ACT

38.     Defendant’s conduct violated the Texas Deceptive Trade Practices Act, TEX. BUS. &

COM. CODE § 17.41, et seq. (hereinafter the “DTPA”) by engaging in “false, misleading or

deceptive acts and practices.”

39.     Plaintiff is a “consumer” in that Plaintiff acquired goods and/or services by purchase, and

the goods and/or services form the basis of this action.




PLAINTIFF’S FIRST AMENDED PETITION                                                          Page 6 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 21 of 37

                                         EXHIBIT A
40.     The Defendant committed numerous violations of the Texas DTPA, insofar as Defendant:

        a)     Represented that goods or services have sponsorship, approval, characteristics,
               ingredients, uses, benefits, or quantities which they do not have;

        b)     Represented that an agreement confers or involves rights, remedies, or obligations
               which it does not have or involve, or which are prohibited by law;

        c)     Failed to disclose information concerning goods or services which was known at
               the time of the transaction when such failure to disclose such information was
               intended to induce the consumer into a transaction into which the consumer would
               not have entered had the information been disclosed;

        d)     Generally engaged in unconscionable courses of action while handling the Claim;
               and/or

        e)     Violated the provisions of the Texas Insurance Code described herein.

41.     The Defendant took advantage of the Plaintiff’s lack of knowledge, ability, experience or

capacity to a grossly unfair degree and to the Plaintiff’s detriment. The Defendant’s acts also

resulted in a gross disparity between the value received and the consideration paid in a transaction

involving the transfer of consideration. As a result of the Defendant’s violations of the DTPA,

Plaintiff suffered actual damages. In addition, the Defendant committed the above acts knowingly

and/or intentionally, entitling Plaintiff to three times Plaintiff’s damages for economic relief.

                                            DAMAGES

42.     Upon the trial of this case, it shall be shown Plaintiff sustained damages as a result of

Defendant’s conduct. Plaintiff respectfully request the Court and jury award the amount of loss

Plaintiff has incurred in the past and will incur in the future. There are certain elements of damages

to be considered separately and individually for the purpose of determining the sum of money that

would fairly and reasonably compensate Plaintiff for injuries, damages, and losses, incurred and

to be incurred. From the date of the occurrence in question until the time of trial of this cause,

Plaintiff seeks every element of damage allowed by Texas law with respect to the causes of action

mentioned above, including but not limited to Plaintiff’s actual damages, policy benefits, pre-


PLAINTIFF’S FIRST AMENDED PETITION                                                        Page 7 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 22 of 37

                                          EXHIBIT A
judgment interest, post-judgment interest, consequential damages, court costs, attorneys’ fees,

treble damages, statutory interest, and exemplary damages.

43.     Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiff.

44.     The damages caused by the windstorm have not been properly addressed or repaired in the

months since the storm, causing further damages to the Property, and causing undue hardship and

burden to Plaintiff. These damages are a direct result of Defendant’s mishandling of Plaintiff’s

claim in violation of the laws set forth above.

45.     For breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which is the

amount of the claim, together with attorney’s fees and pre-judgment interest.

46.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the policy, mental anguish, court costs, and attorney's fees. For knowing conduct of

the acts described above, Plaintiff asks for three times actual damages. TEX. INS. CODE §541.152.

47.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

entitled to the claim amount, as well as eighteen (18) percent interest per annum on the amount of

such claim as damages, together with attorney's fees. TEX. INS. CODE §542.060.

48.     For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty, such

as additional costs, economic hardship, losses due to nonpayment of the amount the insurer owed,

exemplary damages, and damages for emotional distress.




PLAINTIFF’S FIRST AMENDED PETITION                                                          Page 8 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 23 of 37

                                          EXHIBIT A
49.      For violations of the Deceptive Trade Practices Act, Plaintiff is entitled to recover actual

damages and up to three times Plaintiff’s damages for economic relief, along with attorney’s fees,

interest and court costs.

50.      For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff is entitled

to recover a sum for the reasonable and necessary services of Plaintiff’s attorney in the preparation

and trial of this action, including any appeals to the Court of Appeals and/or the Supreme Court of

Texas.

51.      Plaintiff is not making any claims for relief under federal law.

                                          JURY DEMAND

52.      Plaintiff requests a jury trial, and have tendered any and all requisite fees for such along

with the filing of this Plaintiff’s First Amended Petition.

                                  REQUEST FOR DISCLOSURE

53.      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is requested to

disclose, within fifty (50) days of service of this request, the information described in Rule

194.2(a)-(l).

                                              PRAYER

         WHEREFORE, Plaintiff respectfully requests that final judgment be rendered for the

Plaintiff as follows:

         1) Judgment against Defendant for actual damages in an amount to be determined by the
            jury;

         2) Statutory benefits;

         3) Treble damages;

         4) Exemplary and punitive damages;



PLAINTIFF’S FIRST AMENDED PETITION                                                        Page 9 of 10
    Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 24 of 37

                                       EXHIBIT A
       5) Pre-judgment interest as provided by law;

       6) Post-judgment interest as provided by law;

       7) Attorneys’ fees;

       8) Costs of suit;

       9) Such other and further relief to which Plaintiff may be justly entitled.



                                             Respectfully Submitted,



                                             By: _______________________________
                                                 Shaun W. Hodge
                                                 Texas Bar No. 24052995
                                                 The Hodge Law Firm, PLLC
                                                 Old Galveston Square Building
                                                 2211 Strand, Suite 302
                                                 Galveston, Texas 77550
                                                 Telephone: (409) 762-5000
                                                 Facsimile: (409) 763-2300
                                                 Email: shodge@hodgefirm.com

                                             ATTORNEY FOR PLAINTIFFS

                                CERTIFICATE OF SERVICE

       The undersigned attorney certifies that a true and correct copy of the foregoing instrument
was served on the following this 5th day of November, 2019, according to the Texas Rules of Civil
Procedure:

Rett Holidy
Principal
Germer PLLC
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
Ph: 713.830.1213
Fax: 713.739.7420
rholidy@germer.com


                                             Shaun W. Hodge


PLAINTIFF’S FIRST AMENDED PETITION                                                    Page 10 of 10
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 25 of 37                           11/27/2019 8:42 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 38839987
                                        EXHIBIT A                                                             By: Iris Collins
                                                                                                Filed: 11/27/2019 8:42 AM

                                    CAUSE NO. 2019-70340

JUAN CARDOZO                                     §             IN THE DISTRICT COURT OF
                                                 §
VS.                                              §                  HARRIS COUNTY, TEXAS
                                                 §
STATE FARM LLOYDS                                §                 190TH JUDICIAL DISTRICT


              DEFENDANT STATE FARM LLOYDS’ ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, STATE FARM LLOYDS (hereinafter, “State Farm”), Defendant in the

above-entitled and numbered cause, and files its Original Answer to the allegations contained in

Plaintiff’s Petition, and all subsequent amended or supplemental petitions filed against it and

would show as follows:

                                            I.
                                      GENERAL DENIAL

        1.     State Farm generally denies all of the material allegations contained in Plaintiff’s

Original Petition, and any amendments thereto, and demands strict proof thereof as allowed under

the laws of the State of Texas. By this general denial, State Farm would require Plaintiff to prove

every fact to support the claims in Plaintiff’s Petition, and any amendments thereto, by a

preponderance of the evidence.

                                                II.

                                           DEFENSES

        2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff bears the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the

insured property during the policy period. Plaintiff lacks proof that any additional damages

resulted from any accidental direct physical loss during the policy period.
    Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 26 of 37

                                            EXHIBIT A
        3.         Payment. State Farm is entitled to an offset or credit against Plaintiff’s damages,

if any, in the amount of all payments State Farm has made to or on behalf of Plaintiff under the

Policy in connection with the damages and the insurance claim that give rise to Plaintiff’s claims

in this lawsuit.

        4.         Deductible/Offset. State Farm is entitled to on offset or credit against Plaintiff’s

damages, if any, in the amount of Plaintiff’s deductible.

        5.         Limit of Liability. State Farm’s liability, if any, is limited to the amount of the

Policy limits under the subject Policy, pursuant to the “Limit of Liability” and other clauses

contained in the Policy sued upon.

        6.         Failure of Policy Considerations/Conditions Precedent. State Farm hereby

asserts all conditions of the Policy at issue including but not limited to all terms, deductibles,

limitations, exclusions, and all “duties after loss.” Specifically, Plaintiff has failed to satisfy the

conditions of the Policy requiring Plaintiff to preserve evidence of the damage, to provide evidence

when reasonably requested, and to mitigate further damage. The Policy states:

                                     SECTION I – CONDITIONS

                   2.     Your Duties After Loss. After a loss to which this insurance may
                          apply, you shall see that the following duties are performed:
                   a.     give immediate notice to us or our agent…
                   b.     protect the property from further damage or loss, make reasonable
                          and necessary temporary repairs required to protect the property,
                          keep an accurate record of repair expenditures;
                                              * * * * *
                   d.     as often as we reasonably require:
                          (1)     exhibit the damaged property;
                          (2)     provide us with records and documents we request and
                                  permit us to make copies
                          (3)     submit to and subscribe, while not in the presence of any
                                  other insured:
                                  (a) statements; and
                                  (b) examinations under oath….
    Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 27 of 37

                                        EXHIBIT A
       7.      Pre-Existing Damages. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, pre-existed the alleged

occurrence of wind or wind-driven rain.

       8.      Normal Wear and Tear. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, were proximately

caused, in whole or in part, by normal wear and tear. The Policy states:

                            SECTION I – LOSSES NOT INSURED

               1. We do not insure for any loss to the property described in Coverage A
                  which consists of, or is directly and immediately caused by, one or more
                  of the perils listed in items a. through n. below, regardless of whether
                  the loss occurs suddenly or gradually, involves isolated or widespread
                  damage, arises from natural or external forces, or occurs as a result of
                  any combination of these:
                                               * * * * *
                  g. wear, tear, marring, scratching, deterioration, inherent vice, latent
                      defect or mechanical breakdown;
                                               * * * * *
                  i. mold, fungus or wet or dry rot….

                   l. settling, cracking, shrinking, bulging, or expansion of pavements,
                      patios, foundation, walls, floors, roofs, or ceilings.

               3. We do not insure under any coverage for any loss consisting of one or
                  more of the items below. Further, we do not insure for loss described
                  in paragraphs 1.and 2. immediately above regardless of whether one or
                  more of the following: (a)directly or indirectly cause, contribute to or
                  aggravate the loss; or (b) occur before, at the same time, or after the
                  loss or any other cause of the loss:

                   b. defect, weakness, inadequacy, fault or unsoundness in:

                          (2) design, specifications, workmanship, construction,
                              grading, compaction;

                          (3) materials used in construction or repair; or

                          (4) maintenance;

                   c. weather conditions.
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 28 of 37

                                        EXHIBIT A


9.      Flood, Surface Water or Neglect. Plaintiff’s claims are barred, in whole or in part,

because the damages and losses alleged in Plaintiff’s Petition, none being admitted, were

proximately caused, in whole or in part, by flood, surface water or neglect. The policy states:

                            SECTION I – LOSSES NOT INSURED

               2. We do not insure under any coverage for any loss which would not have
                  occurred in the absence of one or more of the following excluded events.
                  We do not insure for such loss regardless of: (a) the cause of the
                  excluded event; or (b) other cause of the loss; or (c) whether other causes
                  acted concurrently or in any sequence with the excluded event to
                  produce the loss; or (d) whether the event occurs suddenly or gradually,
                  involves isolated or widespread damage, arises from natural forces, or
                  occurs…
                                              * * * * *
                  c. Water Damage, meaning:
                      (1)    Flood, surface water, waves, tidal water, tsunami, seiche,
                             overflow of a body of water, or spray from any of these, all
                             whether driven by wind or not;
                      (2)    water or sewage from outside the residence premises
                             plumbing system that enters through sewers or drains, or
                             water which enters into and overflows from within a sump
                             pump, sump pump well or any other system designed to
                             remove subsurface water which is drained from the
                             foundation area…
                      (3)    water the below the surface of the ground, including water
                             which exerts pressure on, or seeps or leaks through a
                             building, sidewalk, driveway, foundation, swimming pool or
                             other structure; or
                      (4)    material carried or otherwise moved by any of the water, as
                             described in paragraphs (1) through (3) above.
                                              * * * * *

10.     Personal Property. Plaintiff’s claims are barred, in whole or in part, because the damages

and losses alleged in Plaintiff’s Petition, none being admitted, were not proximately caused, in

whole or in part, by a wind or hail created opening in the roof or a wall. The policy states:

               COVERAGE B - PERSONAL PROPERTY
    Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 29 of 37

                                        EXHIBIT A
               We insure for accidental direct physical loss to property described in
               Coverage B caused by the following perils, except as provided in
               SECTION I - LOSSES NOT INSURED:

                 d.     Windstorm or hail. This peril does not include loss to property
                        contained in a building caused by rain, snow, sleet, sand or dust.
                        This limitation does not apply when the direct force of wind or hail
                        damages the building causing an opening in a roof or wall and the
                        rain, snow, sleet, sand or dust enters through this opening.


               SECTION I - LOSSES NOT INSURED

               2. We do not insure under any coverage for any loss which would not have
                  occurred in the absence of one or more of the following excluded events.
                  We do not insure for such loss regardless of: (a) the cause of the
                  excluded event; or (b) other causes of the loss; or (c) whether other
                  causes acted concurrently or in any sequence with the excluded event to
                  produce the loss; or (d) whether the event occurs suddenly or gradually,
                  involves isolated or widespread damage, arises from natural or external
                  forces…

       11.     Bona Fide/Legitimate Dispute.         A bona fide and legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including the common

law duty of good faith and fair dealing, and for violations of the Texas Insurance Code or any other

statutory or common law authority.

       12.     No Waiver. Plaintiff’s claims are barred, in whole or in part, because State Farm

did not waive any of its rights under the Policy. The Policy states: “A waiver or change of any

provision of this policy must be in writing by [State Farm] to be valid. State Farm made no such

waiver in this case.

       13.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code §41.001, et.

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set forth

therein, other applicable statutory authority, and common law. Further, unless Plaintiffs prove

State Farm’s liability for punitive damages, and the amount of punitive damages, if any, by clear

and convincing evidence, any award of punitive damages would violate State Farm’s due process
    Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 30 of 37

                                         EXHIBIT A
rights guaranteed by the Fourteenth Amendment to the United States Constitution and by Section

19 of Article 1 of the Texas Constitution.


       14.     Written Notice of Claim. Defendant specifically denies that Plaintiff provided

State Farm with “notice of claim” pursuant to §§ 542.051(4) and 542.055(a) of the Texas Insurance

Code. The statute specifically states “‘[n]otice of a claim’ means any written notification provided

by a claimant to an insurer that reasonably apprises the insurer of the facts relating to the claim.”

TEX. INS. CODE § 542.051(4). Because written notification was not provided by Plaintiff, he is

barred from recovering under Chapter 542 of the Texas Insurance Code. Defendant also

specifically denies that the Policy obligated State Farm to inform Plaintiff that written notice of

the claim was required, and Defendant specifically denies that it was under any duty to provide

notice regarding the applicability of Chapters 541 or 542 of the Texas Insurance Code.

       15.     Chapter 542A. Defendant asserts the limitations on the recovery of attorneys’

fees, if any, as per TEX. INS. CODE § 542A.007.

                                            III.
                                      RIGHT TO AMEND

       16.     State Farm reserves the right to amend this Original Answer pursuant to the Texas

Rules of Civil Procedure.

       WHEREFORE, PREMISES CONSIDERED, Defendant, STATE FARM LLOYDS,

respectfully requests that upon final trial and hearing hereof, that Plaintiff take nothing and that

Defendant recover its costs, fees, and expenses, and for such other further relief to which

Defendant may show itself to be justly entitled, both in law and at equity.
Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 31 of 37

                            EXHIBIT A
                                Respectfully submitted,

                                GERMER PLLC


                                By:____________________________
                                   DALE M. “RETT” HOLIDY
                                   State Bar No. 00792937
                                   America Tower
                                   2929 Allen Parkway, Suite 2900
                                   Houston, Texas 77019
                                   (713) 650-1313 - Telephone
                                   (713) 739-7420 - Facsimile
                                   rholidy@germer.com

                                ATTORNEY FOR DEFENDANT,
                                STATE FARM LLOYDS
    Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 32 of 37

                                        EXHIBIT A
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 27th day of November, 2019.


       Shaun W. Hodge                                                       VIA E-SERVICE
       THE HODGE LAW FIRM, PLLC
       Old Galveston Square Bldg.
       2211 Strand, Suite 302
       Galveston, Texas 77550



                                              DALE M. “RETT” HOLIDY
      Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 33 of 37                          11/27/2019 8:42 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 38839987
                                        EXHIBIT A                                                            By: Iris Collins
                                                                                               Filed: 11/27/2019 8:42 AM

                                    CAUSE NO. 2019-70340

JUAN CARDOZO                                     §              IN THE DISTRICT COURT OF
                                                 §
VS.                                              §                  HARRIS COUNTY, TEXAS
                                                 §
STATE FARM LLOYDS                                §                 190TH JUDICIAL DISTRICT

                                 DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, STATE FARM LLOYDS, Defendant herein and demands a trial by

jury. The requisite jury fee is being tendered with the filing of this demand.

        WHEREFORE, PREMISES CONSIDERED, Defendant requests that the Court grant a

trial by jury.

                                              Respectfully submitted,

                                              GERMER PLLC


                                              By:____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 - Telephone
                                                 (713) 739-7420 - Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS
    Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 34 of 37

                                       EXHIBIT A
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
on all counsel of record on this 27th day of November, 2019.

       Shaun W. Hodge                                                     VIA E-SERVICE
       THE HODGE LAW FIRM, PLLC
       Old Galveston Square Bldg.
       2211 Strand, Suite 302
       Galveston, Texas 77550




                                            DALE M. “RETT” HOLIDY
                     Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 35 of 37

        Envelope ID :38839987                                                         EXHIBIT A

Case Number : 201970340


Case Type

 Jurisdiction : Harris County - 190th Civil District Court                                       Case Category : Civil - Contract

 Case Type : Debt/Contract - Consumer/DTPA                                                       Filer Type : Attorney

 Payment Account: File & ServeXpress CC                                                          Attorney : Rett Holidy

 Case Number: 201970340

 Client Matter ID: 99897                                                                         Date Filed: 11/27/2019 08:42:12 AM




Parties              3

                  Sending Party                                        Party Type                                   Name                                          Address

                                                                                                 STATE FARM INSURANCE COMPANY BY
                                                      Registered Agent                           SERVING ITS ATTORNEY FOR SERVICE N
                                                                                                 A

                                                      Defendant / Respondent                     STATE FARM INSURANCE COMPANY NA

                                                      Plaintiff / Petitioner / Old Name          CARDOZO JUAN




Documents

                                                                 Original            Converted     Stamped                Optional        Document             Document
    Status         Filing Code     Filing Description                                                                                                                                Fees
                                                                Document             Document      Document               Services        Category             Description

                  Answer/ Res
                  ponse / Waiv
                                   Defendant State Fa                                                                                                       Defendant State Fa
 Under-Revie      er (Lead Doc                               CARDOZO - Ans                                                             Answer to Original
                                   rm Lloyds' Original                                                                                                      rm Lloyds' Original   $0.00
 w                ument)                                     wer for SFL.pdf                                                           Petition
                                   Answer                                                                                                                   Answer
                  Note to Cler
                  k:

                  No Fee Docu
                  ments (Lead
 Under-Revie                       Demand for Jury Tr        CARDOZO - Jury                                          Jury Fee(1 * $4                        Demand for Jury Tri
                  Document)                                                                                                            Jury Charge                                $40.00
 w                                 ial                       Demand.pdf                                              0.00)                                  al
                  Note to Cler
                  k:




Responsible for Filing Fees : STATE FARM INSURANCE COMPANY NA
Send Accepted Notifications To:
                Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 36 of 37

Service Contact 6
                                                                     EXHIBIT A
      e-Serve                Name               Email Address                   Public        Attached To             Status       Date Opened

                                                                                         STATE FARM INSURANC
        No           Amber Zayas           azayas@germer.com                      No                                           Unopened
                                                                                         E COMPANY NA

                                           bbethscheider@hodgefir
       Yes           Becky Bethscheider                                           No     CARDOZO JUAN          Sent            Unopened
                                           m.com

                                                                                         STATE FARM INSURANC
       Yes           Christine Hernandez   chernandez@germer.com                  No                           Sent            Unopened
                                                                                         E COMPANY NA

        No           Dale Marett Holidy    rholidy@germer.com                     Yes                                          Unopened

                                                                                         STATE FARM INSURANC
        No           Jim Tatem             jtatem@germer.com                      No                                           Unopened
                                                                                         E COMPANY NA

       Yes           Shaun Hodge           shodge@hodgefirm.com                   Yes    CARDOZO JUAN          Sent            Unopened




Fees Calculation

Allowance Charge Reason                                                                                         Amount

                                                                Case Initiation Fee($)                           $0.00

                                                                         Filing Fee($)                           $0.00

                                                                         Filing Fee($)                           $0.00

                                                             Optional Service Fee($)                             $40.00

                                                                Total Service Fees($)                            $0.00

                                                           Total Service Tax Fees($)                             $0.00

                                                                 Convenience Fee($)                              $1.23

                                                       Total Provider Service Fees($)                            $2.24

                                                          Total Provider Tax Fees($)                             $0.18

                                                         Total Court Service Fees($)                             $0.00

                                                                       Total Fees($)                             $43.65
              Case 4:19-cv-04731 Document 1-2 Filed on 12/05/19 in TXSD Page 37 of 37

HCDistrictclerk.com                 CARDOZO, JUAN vs. STATE FARM INSURANCE                     12/5/2019
                                    COMPANY         EXHIBIT A
                                    Cause: 201970340   CDI: 7  Court: 190

DOCUMENTS
Number           Document                                                    Post Date             Pgs
                                                                             Jdgm
88291446         Defendant State Farm Lloyds' Original Answer                     11/27/2019       8
88291447         Demand for Jury Trial                                            11/27/2019       2
87934770         Plaintiff's First Amended Petition                               11/05/2019       10
87739130         Domestic Return Receipt                                          10/15/2019       2
87403148         Certified Mail Tracking #70190140000059145992                    09/30/2019       2
87482993         Certified Mail Receipt                                           09/30/2019       1
87324607         Plaintiff's Original Petition                                    09/26/2019       10
·> 87324608      Request for issuance of service                                  09/26/2019       1
